Citation Nr: 1113169	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-22 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for coronary artery disease, status post bypass graft.

3.  Entitlement to service connection for diabetic neuropathy and restless leg syndrome.

4.  Entitlement to service connection for bilateral diabetic retinopathy and left eye cataract, status post surgery.

5.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to August 1968.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February, a statement of the case was issued in June 2009, and a substantive appeal was received in June 2009.  The Veteran testified at a Board hearing at the local RO in August 2010.  

At the Board hearing, the Veteran indicated that he also wished to seek entitlement to service connection for a respiratory disability.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his diabetes mellitus and its complications as well as his coronary artery disease were caused by his exposure to herbicides during active duty service.  As diabetes mellitus and ischemic heart disease are presumptive disabilities for exposure to herbicides under 38 C.F.R. § 3.309(e), it appears that the critical question is whether or not the Veteran was exposed to herbicide agents during active duty service.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

The Veteran served during the entire presumptive period, as noted hereinabove; however, the current evidence of record does not reflect any service in the Republic of Vietnam.  The Veteran's DD Form 214 reflects that he was awarded the Vietnam Service Medal and Vietnam Campaign Medal; however, such medals do not necessarily indicate that the Veteran served in country.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).  In fact, the Veteran asserts that he was exposed to herbicides in Thailand, and it has been established that the Veteran served in Thailand from August 1967 to August 1968 in Koran and Ubon.  The Veteran's military occupational specialty (MOS) was wheeled vehicle mechanic in the 207th Signal Company.  He has asserted that as part of his duties, he traveled to all of the 207th Signal Sites, including Ubon, NKP, Udorn and Phumu.  Although the record shows that the RO has taken a number of steps to determine whether the Veteran served in an area in Thailand where herbicides were used, it does not appear that a request was made to the U.S. Army and Joint Services Records Research Center (JSRRC) in accordance with VBA Fast Letter 09-20 (May 6, 2009).  The Board finds that given the Veteran's MOS and his claims that he traveled from base to base, the Board finds that the RO should contact the JSRRC to attempt to further verify the Veteran's exposure to herbicides in Thailand.  

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Veteran contends that this disability is due to his diabetes mellitus and coronary artery disease.  Accordingly, as this issue is inextricably intertwined with the other issues on appeal, this issue must also be returned to the RO for readjudication.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC), provide the verified particulars of the Veteran's foreign service, and specifically request verification of the claimed herbicide exposure in Thailand.

2.  After completion of the above and any additional development deemed necessary by the RO, the RO should review the expanded record and reajudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



